Name: Commission Implementing Regulation (EU) No 914/2014 of 21 August 2014 amending for the 217th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 22.8.2014 EN Official Journal of the European Union L 248/7 COMMISSION IMPLEMENTING REGULATION (EU) No 914/2014 of 21 August 2014 amending for the 217th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a), 7a(1) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 15 August 2014 the United Nations Security Council (UNSC) approved the addition of six natural persons to the Al-Qaida Sanctions Committee's list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Furthermore, on 4 August, the Sanctions Committee of the UNSC decided to amend two entries on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, (4) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 2014. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries shall be added under the heading Natural persons: (a) Abdelrahman Mouhamad Zafir al Dabidi al Jahani (alias (a) Abd Al-Rahman Muhammad Zafir Al-Dubaysi Al-Juhni, (b) Abd Al-Rahman Muhammad Zafir al-Dubaysi al-Jahni, (c) Abd Al-Rahman Muhammad Zafir al-Dubaysi al-Jahani, (d) Abd Al-Rahman Muhammad Zafir al-Dubaysi al-Juhani, (e) Abdulrhman Mohammed D. Aljahani, (f) Abu al-Wafa', (g) Abu Anas, (h) Abd al-Rahman Muhammad Zafir al-Dabisi al-Jahani, (i) Abu Wafa al-Saudi, (j) Abu al-Wafa, (k) Abd al-Rahman Muhammad Thafir al-Jahni, (l) Abd al-Rahman Muhammad al-Juhani, (m) Abdelrahman Mouhamad Zafir al Dabissi Juhan, (n) Abdelrahman Mouhamad Zafir al Dabissi Juhani, (o) Abou Wafa al Saoudi). Date of birth: (a) 4 Dec. 1971 (b) 1977. Place of birth: Kharj, Saudi Arabia. Nationality: Saudi Arabian. Passport number: F50859. National identification number: Saudi Arabian national identification number 1027508157. Date of designation referred to in Article 2a(4)(b): 15.8.2014. (b) Hajjaj Bin Fahd al Ajmi (alias (a). Hijaj Fahid Hijaj Muhammad Sahib al-Ajmi, (b) Hicac Fehid Hicac Muhammed Sebib al-Acmi, (c) Hajjaj bin-Fahad al-Ajmi, (d) Sheikh Hajaj al-Ajami, (e) Hajaj al-Ajami, (f) Ajaj Ajami). Date of birth: 10 Aug. 1987. Place of birth: Kuwait. Nationality: Kuwaiti. Date of designation referred to in Article 2a(4)(b): 15.8.2014. (c) Abou Mohamed al Adnani (alias (a). Yaser Khalaf Nazzal Alrawi, (b) Jaber Taha Falah, (c) Abou Khattab, (d) Abou Sadeq Alrawi, (e) Tah al Binchi, (f) Abu Mohammed al-Adnani, (g) Taha Sobhi Falaha, (h) Yasser Khalaf Hussein Nazal al-Rawi, (i) Abu Baker al-Khatab, (j) Abu Sadek al-Rawi, (k) Taha al-Banshi, (l) Abu Mohamed al-Adnani, (m) Abu-Mohammad al-Adnani al-Shami, (n) Hajj Ibrahim). Date of birth: Approximately 1977. Place of birth: Binnish, Syrian Arab Republic. Nationality: Iraqi. Other information: Official spokesman of Islamic State in Iraq and the Levant (ISIL), listed as Al-Qaida in Iraq. Date of designation referred to in Article 2a(4)(b): 15.8.2014. (d) Said Arif (alias (a). Said Mohamed Arif, (b) Omar Gharib, (c) Abderahmane, (d) Abdallah al-Jazairi, (e) Slimane Chabani, (f) Souleiman). Date of birth: (a) 25 Jun. 1964 (b) 5 Dec. 1965. Place of birth: Oran, Algeria. Nationality: Algerian. Date of designation referred to in Article 2a(4)(b): 15.8.2014. (e) Abdul Mohsen Abdallah Ibrahim al Charekh (alias (a). Abdul Mohsen Abdullah Ibrahim Al-Sharikh, (b) Sanafi al Nasr). Date of birth: 13 Jul. 1985. Place of birth: Saqra, Saudi Arabia. Nationality: Saudi Arabian. Date of designation referred to in Article 2a(4)(b): 15.8.2014. (f) Hamid Hamad Hamid al-'Ali. Date of birth: 17 Nov. 1960. Place of birth: (a) Kuwait, (b) Qatar. Date of designation referred to in Article 2a(4)(b): 15.8.2014. (2) The entry Khalid Abd Al-Rahman Hamd Al-Fawaz (alias (a) Al-Fauwaz, Khaled, (b) Al-Fauwaz, Khaled A., (c) Al-Fawwaz, Khalid, (d) Al Fawwaz, Khalik; (e) Al-Fawwaz, Khaled, (f) Al Fawwaz, Khaled, (g) Khalid Abdulrahman H. Al Fawaz). Address: London, United Kingdom. Date of birth: 24.8.1962. Place of birth: Kuwait. Nationality: Saudi Arabian. Passport No: 456682 (issued on 6.11.1990, expired on 13.9.1995). Date of designation referred to in Article 2a(4)(b): 24.4.2002. under the heading Natural persons shall be replaced by the following: Khalid Abd Al-Rahman Hamd Al-Fawaz (alias (a) Khaled Al-Fauwaz,, (b) Khaled A. Al-Fauwaz, (c) Khalid Al-Fawwaz, (d) Khalik Al Fawwaz, (e) Khaled Al-Fawwaz, (f) Khaled Al Fawwaz, (g) Khalid Abdulrahman H. Al Fawaz). Address: United States of America. Date of birth: 24.8.1962. Place of birth: Kuwait. Nationality: Saudi Arabian. Passport No: 456682 (issued on 6.11.1990, expired on 13.9.1995). Date of designation referred to in Article 2a(4)(b): 24.4.2002. (3) The entry Mostafa Kamel Mostafa Ibrahim (alias (a) Mustafa Kamel Mustafa, (b) Adam Ramsey Eaman, (c) Kamel Mustapha Mustapha, (d) Mustapha Kamel Mustapha, (e) Abu Hamza, (f) Mostafa Kamel Mostafa, (g) Abu Hamza Al-Masri, (h) Al-Masri, Abu Hamza, (i) Al-Misri, Abu Hamza). Address: (a) 9 Aldbourne Road, Shepherds Bush, London W12 OLW, United Kingdom; (b) 8 Adie Road, Hammersmith, London W6 OPW, United Kingdom. Date of birth: 15.4.1958. Place of birth: Alexandria, Egypt. Nationality: British. Date of designation referred to in Article 2a(4)(b): 24.4.2002. under the heading Natural persons shall be replaced by the following: Mostafa Kamel Mostafa Ibrahim (alias (a) Mustafa Kamel Mustafa, (b) Adam Ramsey Eaman, (c) Kamel Mustapha Mustapha, (d) Mustapha Kamel Mustapha, (e) Mostafa Kamel Mostafa, (f) Abu Hamza Al-Masri, (g) Abu Hamza, (h) Abu Hamza Al-Misri). Address: United States of America. Date of birth: 15.4.1958. Place of birth: Alexandria, Egypt. Nationality: British. Date of designation referred to in Article 2a(4)(b): 24.4.2002.